Moyer, C.J.,
dissenting. Because I conclude that it was not the intent of the General Assembly in drafting R.C. 901.51 to provide a separate civil treble damages remedy independent of a criminal charge and conviction, I respectfully dissent.
The statute at issue in this case does not explicitly state whether it intends a criminal conviction to be a prerequisite to the award of treble damages. It does, however, state that the treble damages remedy is “[i]n addition to” the criminal penalty provided for in R.C. 901.99. The question, then, is the interpretation of “[i]n addition to,” and whether that language adds anything to the meaning of the statute. I would hold that it does.
In my opinion, the common and ordinary meaning of the language of R.C. 901.51 suggests only one interpretation: that the General Assembly did not intend the creation of an independent civil cause of action.
The majority opinion focuses on only part of the statutory language in holding that the General Assembly did intend to create an independent cause of action. Likewise, the majority underplays the importance of the words “[i]n addition to” in order to reach its conclusion. Indeed, under the majority opinion, the phrase *291“[i]n addition to” is reduced to mere surplusage. The majority construes R.C. 901.51 as if it had simply read, “Whoever violates this section is liable in treble damages for the injury caused.” The statute, however, does not so read. It provides rather: “In addition to the penalty provided in section 901.99 of the Revised Code, whoever violates this section is liable in treble damages for the injury caused.”
We do not construe statutes so as to render statutory language meaningless. “[I]t is the duty of courts to accord meaning to each word of a legislative enactment if it is reasonably possible so to do. It is to be presumed that each word in a statute was placed there for a purpose.” State ex rel. Bohan v. Indus. Comm. (1946), 147 Ohio St. 249, 251, 34 O.O. 151, 152, 70 N.E.2d 888, 889. In order for the words “[i]n addition to” to have meaning, there must be an antecedent to the treble damages clause, which, in this case, is the criminal penalty clause. Had it not intended the criminal penalty to be a condition precedent to an action for treble damages, the General Assembly would surely have simply provided for treble damages without qualification.
The majority contends that because R.C. 901.51 does not expressly say that the right to civil treble damages is conditioned on the imposition of a criminal penalty authorized by R.C. 901.99, the statute must be held to have created a separate civil treble damages remedy independent of a criminal charge and conviction. Such reasoning has never been the rule of this court and should not be the rule in this ease.
Rather than pronouncing that all causes of action not expressly denied in a statute are thereby created, a reasonable and restrained judiciary must resist the temptation to find new statutory causes of action in ambiguous text and must resolve to await explicit language from the General Assembly before attributing to that body the intent to establish a new cause of action. This principle is particularly compelling where, as here, the law already provides other means of compensating an injured party.
As the court of appeals correctly stated, its holding is buttressed by the fact that the R.C. 901.51 remedy is not the only remedy available to a party injured by the tortious destruction of the party’s trees. A civil action for trespass and conversion, including the possibility of punitive damages, is available to such a plaintiff independent of R.C. 901.51. Such an action, by definition, will adequately compensate the successful plaintiff for his or her loss. The further objectives served by a treble damage award — more formidable deterrent effect, penalization of the wrongdoer, and incentive for injured parties to bring lawsuits — can reasonably be interpreted as an appropriately harsher response by the General Assembly to conduct that rises to the level of a criminal offense and is proven beyond a reasonable doubt in a criminal proceeding.
*292The majority also states that both the language and the history of R.C. 901.51 clearly indicate that the statute was enacted “to create a new and independent right to civil treble damages for any violation of that statute.” No support is offered for the conclusory statement that the history of R.C. 901.51 bolsters the majority’s conclusion, nor has my research uncovered any such historical underpinning.
The General Assembly is fully able to expressly establish new causes of action. It has not done that in R.C. 901.51, and it is the duty of this court to" apply the statute accordingly.
For the foregoing reasons, I would affirm the judgment of the court of appeals and hold that R.C. 901.51 requires a criminal prosecution and conviction before treble damages may be sought in a civil action.
Cook, J., concurs in the foregoing dissenting opinion.